Citation Nr: 0938339	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  08-12 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for obesity.

3.  Entitlement to service connection for erectile 
dysfunction.


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to 
September 1970.  He served in Vietnam from December 1968 to 
July 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied entitlement to 
service connection for post-traumatic stress disorder (PTSD), 
and bipolar disorder. The Veteran did not perfect an appeal 
to the question of entitlement to service connection for 
bipolar disorder, but rather limited his substantive appeal 
to the question of entitlement to service connection for 
posttraumatic stress disorder.

The Veteran was scheduled for a Videoconference hearing in 
September 2009; however, he failed to appear. Accordingly, 
the request for a hearing is considered withdrawn. 38 C.F.R. 
§ 20.702 (d) (2009).

The Board is aware that in Clemons v. Shinseki, 23 Vet. App. 
1 (2009), the United States Court of Appeals for Veterans 
Claims held that VA should consider alternative diagnoses 
within the scope of the filed claim.  Here, while the 
appellant has been diagnosed with psychiatric disorders other 
than posttraumatic stress disorder, to include a bipolar 
disorder, the Veteran did not pursue an appeal with respect 
to those disorders.  In his April 2008 substantive appeal he 
specifically only appealed the issue of PTSD.  As such, the 
Board finds that limiting the appeal to that issue is not 
inconsistent with the holding in Clemons.
  
The appeal is REMANDED, in part, to the RO via the AMC. VA 
will notify the appellant if further action is required.


FINDING OF FACT

The Veteran's claimed stressors are not verified, and hence, 
there is no diagnosis of posttraumatic stress disorder based 
on independently verifiable in-service stressor evidence.




CONCLUSION OF LAW

Posttraumatic stress disorder was not incurred or aggravated 
by active duty service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in August and October 
2006, April and October 2008 correspondence of the 
information and evidence needed to substantiate and complete 
the claim, to include notice of what part of that evidence is 
to be provided by the claimant and notice of what part VA 
will attempt to obtain.  VA fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim. The claim was readjudicated 
in a March 2009 supplemental statement of the case.  The 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim.  The claimant was provided 
the opportunity to present pertinent evidence in light of the 
notice provided.  There is not a scintilla of evidence of any 
VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication.  
Indeed, the appellant has not suggested that such an error, 
prejudicial or otherwise, exists. Hence, the claim is ready 
for adjudication.

The Board has reviewed the evidence in the Veteran's claims 
files to include his written contentions, statements from his 
wife, service personnel and medical treatment records, 
private and VA medical records and examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380-
81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 
128-30 (2000).  

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
 
A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the Veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the Veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
using the word "chronic".  38 C.F.R. § 3.303(b).  Continuity 
of symptomatology is required where the condition noted 
during service (or in the presumptive period) is not shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Such evidence must be medical unless 
it relates to a disorder that may be competently demonstrated 
by lay observation.  Savage, 10 Vet. App. at 495.  
 
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service. 38 
C.F.R. § 3.303(d).  
 
Establishing service connection for posttraumatic stress 
disorder requires medical evidence establishing a diagnosis 
of the condition, credible supporting evidence that the 
claimed in- service stressor actually occurred; and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f). The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM -IV).

If the evidence establishes the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships, 
of the Veteran's service, his lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(f).  

If, however, the Veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's 
testimony alone cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Further, an opinion by a 
medical health professional based on post-service examination 
of the Veteran cannot be used to establish the occurrence of 
a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996).

In making its decision, it is the Board's responsibility to 
weigh the evidence, including the medical evidence, and 
decide where to give credit and where to withhold the same.  
That responsibility is particularly onerous where, as here, 
medical opinions diverge but, in weighing the medical 
evidence, the Board may accept one medical opinion and reject 
others.  At the same time, the Board cannot make its own 
independent medical determination, and it must have plausible 
reasons, based upon medical evidence of record, for favoring 
one medical opinion over another.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference, and the courts have provided 
guidance for weighing medical evidence.  The United States 
Court of Appeals for Veterans Claims (Court) has held, for 
example, that an examination that does not take into account 
the records of prior medical treatment is neither thorough 
nor fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Further, a post service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence.  Grover v. West, 
12 Vet. App. 109, 112 (1999).  A bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
is not competent medical evidence merely because the 
transcriber is a health care professional.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  

With regard to examinations and reports, thorough 
examinations, and detailed reports thereof, are more 
probative than those that are less so.  Prejean v. West, 13 
Vet. App. 444, 448 (2000).  In addition, a bare conclusion by 
a health care professional is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  A medical opinion, unsupported by clinical 
evidence, is inadequate.  Black v. Brown, 5 Vet. App. 177, 
180 (1995).  Also, a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  Moreover, a medical 
opinion based on an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
Finally, a medical professional is not competent to opine as 
to matters outside the scope of his expertise.  LeShore, 8 
Vet. App. at 409, citing Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  In sum, the weight to be accorded the various items 
of medical evidence in this case must be determined by the 
quality of the evidence and not necessarily by its quantity 
or source.

Background

The Veteran has alleged that he incurred posttraumatic stress 
disorder as a result of the stress of being in a combat zone 
in Vietnam.  His military occupational specialty was an 
administrative clerk.  He worked in a data processing unit in 
Vietnam from January 1969 to July 1970.  

There are no service treatment records pertaining to any 
complaints, findings or diagnoses of PTSD. The Veteran's 
September 1970 separation examination is silent for PTSD.

In July 2006, the Veteran, in part, filed a claim of 
entitlement to service 
connection for PTSD and a bipolar disorder.

Medical treatment records from January to October 2006 from 
Shafiq-Ur-Rahman, M.D., psychiatrist, noted that the Veteran 
had been seen for bipolar disorder and obsessive compulsive 
disorder.  

In a November 2006 letter the Veteran noted that while Dr. 
Rahman diagnosed his condition as bipolar disorder; his 
counselor, Nick Telincho, found he had PTSD along with his 
bipolar disorder.  He reportedly saw psychiatrists "much 
earlier in my life" but was unable to locate the records.  
His stressors essentially were the "fear and anxiety of 
being in a combat zone."  He served as a clerk in a data 
processing unit in Pleiku and An Khe.  He reportedly 
encountered rocket and mortar fire shortly after arriving in 
country.  He allegedly was constantly scared and wondered 
about the fear and danger encountered by the soldiers in the 
"bush".  He was terrified on guard duty.  He did not 
describe any particular stressor incident in his letter with 
details such as the dates or the names of other personnel 
involved.

In an April 2007 letter from Louis B. Laguna, Ph. D., and 
Joseph D. Agliotta, MA, psychologists, they noted that they 
had evaluated the Veteran in April 2004.  He was disabled and 
collecting a Social Security pension as a result of a 
permanent shoulder disability, severe depression, and 
anxiety. He reported serving in Vietnam as a clerk.  He also 
reported serving on guard duty, and being fired upon by small 
arms, rockets, and mortars.  He allegedly felt a very acute 
sense of vulnerability, constant anxiety and fear.  The 
appellant told the examiners that his clerk duties made him 
directly aware of combat casualties and deaths. When he 
related these things he became visibly upset. The 
psychologists opined: 

In summary, it is clear [the Veteran] 
experienced a marked change in his mood, 
emotions, and temperament after he 
returned from Vietnam.  There was no 
evidence of psychosis or primary mood 
disturbance.  The symptom complex and 
history he has endured is consistent with 
PTSD and is not attributable to other 
anxiety or personality disorders. 

In a June 2007 letter, Nicholas J. Telincho, Jr., LCSW, noted 
that he had seen the Veteran since January 2006.  He noted 
the Veteran served "two tours" in Vietnam as a clerk.  He 
reportedly felt a tremendous sense of guilt in failing to do 
enough as a clerk.  He was a data processing clerk, aware of 
casualty reports, and on one occasion horrified to learn that 
an entire company had been wiped out.  He did not carry 
weapons on a daily basis, but reportedly only did so when 
serving on perimeter guard duty.  He alleged that his base 
was frequently mortared, and he reportedly was fired upon and 
returned fire.  On one occasion he allegedly used a grenade 
launcher against the enemy.  No dates or places were provided 
detailing these events.  The diagnosis was posttraumatic 
stress disorder.

In an October 2008 VA PTSD examination the claims file and 
medical records were reviewed.  The examiner noted the 
Veteran was being treated by non VA psychologists and a 
social worker.  He was currently treated with anti-manic, 
anti-depressant, and anti-anxiety medications.  The Veteran 
alleged that he had been physically and emotionally abused by 
his father.  He also alleged that his father perpetrated 
domestic and sexual violence against his mother and sister. 

While on active duty the appellant's military occupational 
specialty was an administrative clerk.  He reported that he 
was exposed to almost daily shelling and small arms fire in 
Vietnam.  He alleged that he was constantly afraid and had 
guilty feelings about the soldiers in the field.  He did not 
discuss any specific stressor other than being in a combat 
zone.  No dates or places were provided by the appellant 
detailing any enemy attack against his base during his 
service in Vietnam.

Examination revealed the Veteran to be cooperative.  He was 
unkempt, disheveled, and lethargic.  His speech was 
impoverished, affect blunted, and mood anxious and depressed.  
He was oriented, his intelligence was average and his 
judgment was fair.  He had no hallucinations, or 
inappropriate behavior. He reported weekly panic attacks.  
Following the examination the examiner noted that the 
appellant's disorder did not meet the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM -IV)  criteria for a diagnosis 
of PTSD.  Rather, the appellant was found to suffer from a 
bipolar disorder, not otherwise specified; and a personality 
disorder.  The examiner summarized that the Veteran's 
problems were more aptly explained by his bipolar disorder.  
The claimant had served in a combat zone but the examiner 
found no specific stressors or events which sufficed for 
stressors necessary for a PTSD diagnosis in the past or 
present.  There was no evidence in military service of 
emotional disturbance.  His early developmental history was 
marked by physical and emotional abuse. 

The file contains extensive treatment records for physical 
and psychiatric disorders.  It also contains a Social 
Security disability determination and associated medical 
records noting the Veteran had been found to be disabled due 
to a shoulder injury and obesity.  

Analysis

After a full review of the record, the Board finds that the 
preponderance of the evidence is against granting entitlement 
to service connection for PTSD.  There are no service 
treatment records showing a diagnosis of PTSD.  Further, 
there is no evidence of an acquired psychiatric disorder 
until 2006 approximately 36 years after service.   

The Board notes that Mr. Telincho, Mr. Agliotta, and Dr. 
Laguna, opined that the Veteran had PTSD as a result of his 
military service.  These opinions were based on the history 
provided by the Veteran without considering his extensive 
psychiatric treatment records which diagnosed a bipolar 
disorder, depression, paranoia, and anxiety disorder but 
failed to diagnose PTSD. 

Moreover, a VA examiner in October 2008 reviewed the entire 
claims file, and concluded that the Veteran did not meet the 
diagnostic criteria for PTSD.  While the appellant did serve 
in a combat zone the examiner found no specific stressors or 
events which sufficed for a diagnosis in the past or present 
of posttraumatic stress disorder.  As such the examiner could 
not diagnose PTSD secondary to service.  He diagnosed the 
Veteran with a bipolar disorder, not otherwise specified; and 
a personality disorder. 

The Board may favor the opinion of one competent medical 
authority over another. See Owens v. Brown, 7 Vet. App. 429, 
433 (1995). Here the Board favors the October 2008 VA 
examiner's opinion because it was based on an appraisal of 
the service medical records and all post service records 
which show that the Veteran does not have a confirmed 
diagnosis of PTSD based on an independently verifiable 
inservice stressor.  

The only other evidence in support of the claim are 
statements from the Veteran and his girlfriend to the effect 
that his claimed PTSD is the result of service. However, as 
laypersons, they are not competent to provide a probative 
opinion on a medical matter, such as the etiology of the 
claimed disorder. See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

Therefore, the claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Service connection for post traumatic stress disorder is 
denied. 


REMAND

By filing a timely and valid notice of disagreement in June 
2007 with the December 2006 rating decision, regarding the 
issues of entitlement to service connection for erectile 
dysfunction and obesity, the Veteran initiated appellate 
review of the claims.  He has not been furnished a statement 
of the case that addresses these issues. Therefore, the Board 
is required to remand the issues to the RO for issuance of a 
proper statement of the case.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  Accordingly, the case is REMANDED for the 
following action:

The RO should furnish the Veteran a 
Statement of the Case with respect to the 
issues of entitlement to service 
connection for erectile dysfunction and 
obesity. The RO should return these 
issues to the Board only if the Veteran 
files a timely substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


